DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate transfer unit is configured to be detachable from a main body of the image forming apparatus” (see claims 11 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,009,812 (hereinafter “the patent”) in view of Suenaga (JP 2013-020126).  (Note that paragraphs of Suenaga cited below correspond to those in the machine translation of Suenaga provided in the previous Office action.) 
Including utilizing slight differences in wording, outstanding claim 1 differs from claim 1 of the patent in the following ways:
Outstanding claim 1 does not claim all of the limitations claimed in claim 1 of the patent.  It would have been obvious to not claim all of the limitations.
Outstanding claim 1 claims that the intermediate transfer belt (ITB) is “disposed above the photosensitive member,” while claim 1 of the patent claims that the ITB is “disposed above the image forming unit.”  Because the photosensitive member is claimed as a part of the image forming unit in claim 1 of the patent, it would have been obvious to claim the positioning of the ITB with respect to an element of the image forming unit (i.e., the photosensitive member) without claiming the image forming unit.
Outstanding claim 1 claims that the toner supply container is “disposed below the light scanning portion,” while claim 1 of the patent claims “a bottom of the toner supply container is disposed below a bottom of the light emitting portion.”  The limitation of the outstanding claim is broader than that of the patent.  Note that the disposition of the toner supply container considers any portion of the entire body of the toner supply container, as opposed to merely the bottom.  As such, this limitation of the outstanding claim is broader and thus met.
Outstanding claim 1 claims that the toner supply container stores “a toner to be supplied to the developing portion,” while claim 1 of the patent claims that the toner supply container stores “a toner to be supplied to the image forming unit.”  Because the developing portion is claimed as a part of the image forming unit in claim 1 of the patent, it would have been obvious to claim the supply of toner with respect to an element of the image forming unit (i.e., the developing portion) without claiming the image forming unit.
Outstanding claim 1 claims the following limitations that are not claimed in the patent: a “rotatable” photosensitive member, “a transfer roller configured to transfer a toner image formed on the photosensitive member onto the intermediate transfer belt at a transfer position,” and “a toner conveyance mechanism configured to convey the toner from the toner supply container to the developing container, the toner conveyance mechanism including a toner conveyance duct configured to guide the toner conveyed from the toner supply container to the developing container, wherein the toner conveyance duct is disposed at outside of the light scanning portion in a rotational axis direction of the photosensitive member, and wherein a first range, in the rotational axis direction, of a region where the toner conveyance duct is disposed and a second range, in the rotational axis direction, of a region where the intermediate transfer unit is disposed at least partially overlap.”
Suenaga teaches an image forming apparatus 100 having a configuration where the intermediate transfer unit/intermediate transfer belt 6, photosensitive member 1Y, light scanning portion 3Y, and toner supply container 9Y are arranged in this specific order (Fig. 2 [0045-0049, 0061]).  This arrangement of parts disposes the intermediate transfer unit, photosensitive member, light scanning portion, and toner supply container in the horizontal direction.  
Additionally, Suenaga teaches a transfer roller 7Y configured to transfer a toner image formed on a rotating photosensitive member (although not explicitly disclosed, the photosensitive member in apparatus 100 shown in Fig. 1 must rotate in order to function as intended) onto the intermediate transfer belt at a transfer position (Fig. 1 [0053]).
Suenaga further teaches a toner conveyance mechanism 50Y configured to convey the toner from the toner supply container 9Y to the developing container 4Y (Fig. 3 [0070]), the toner conveyance mechanism 50Y including a toner conveyance duct 51Y configured to guide the toner conveyed from the toner supply container to the developing container (Figs. 3-4 [0071-0076]), wherein the toner conveyance duct is disposed at outside of the light scanning portion (portion shown by two-dot chain line in annotated Fig. 3) in a rotational axis direction of the photosensitive member, and wherein a first range, in the rotational axis direction, of a region (1st region shown by dashed box in annotated Fig. 3) where the toner conveyance duct is disposed and a second range, in the rotational axis direction, of a region (2nd region shown by solid box in annotated Fig. 3) where the intermediate transfer unit is disposed at least partially overlap (see annotated Fig. 3 below).

[AltContent: arrow][AltContent: arrow]














Utilizing the teachings of Suenaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim these limitations.  One would have been motivated to make this modification in order to provide a structure which primarily transfers the toner image from the photosensitive member to the intermediate transfer belt (Suenaga [0053]) and a structure which allows toner to be replenished (Suenaga [0076]), while reducing the size of the apparatus by saving space in the vertical and horizontal directions (Suenaga [0061, 0065]).
Including utilizing slight differences in wording, outstanding claim 12 differs from claim 1 of the patent in the following ways:
Outstanding claim 12 does not claim all of the limitations claimed in claim 1 of the patent.  It would have been obvious to not claim all of the limitations.
Outstanding claim 12 claims that the intermediate transfer belt (ITB) is “disposed above the photosensitive member,” while claim 1 of the patent claims that the ITB is “disposed above the image forming unit.”  Because the photosensitive member is claimed as a part of the image forming unit in claim 1 of the patent, it would have been obvious to claim the positioning of the ITB with respect to an element of the image forming unit (i.e., the photosensitive member) without claiming the image forming unit.
Outstanding claim 12 claims that “an attachment location of the toner supply container is disposed below the light scanning portion in the vertical direction,” while claim 1 of the patent claims “a bottom of the toner supply container is disposed below a bottom of the light emitting portion.”  The limitation of the outstanding claim is broader than that of the patent.  Note that “an attachment location of the toner supply container” considers any portion of the entire body of the toner supply container, as opposed to merely the bottom.  As such, this limitation of the outstanding claim is broader and thus met.
Outstanding claim 12 claims that the toner supply container stores “a toner to be supplied to the developing portion,” while claim 1 of the patent claims that the toner supply container stores “a toner to be supplied to the image forming unit.”  Because the developing portion is claimed as a part of the image forming unit in claim 1 of the patent, it would have been obvious to claim the supply of toner with respect to an element of the image forming unit (i.e., the developing portion) without claiming the image forming unit.
Outstanding claim 12 claims the following limitations that are not claimed in the patent: a “rotatable” photosensitive member, “a transfer roller configured to transfer a toner image formed on the photosensitive member onto the intermediate transfer belt at a transfer position,” and “a toner conveyance mechanism configured to convey the toner from the toner supply container to the developing container, the toner conveyance mechanism including a toner conveyance duct configured to guide the toner conveyed from the toner supply container to the developing container, wherein the toner conveyance duct is disposed at outside of the light scanning portion in a rotational axis direction of the photosensitive member, and wherein a first range, in the rotational axis direction, of a region where the toner conveyance duct is disposed and a second range, in the rotational axis direction, of a region where the intermediate transfer unit is disposed partially overlap.”
Suenaga teaches an image forming apparatus 100 having a configuration where the intermediate transfer unit/intermediate transfer belt 6, photosensitive member 1Y, light scanning portion 3Y, and toner supply container 9Y are arranged in this specific order (Fig. 2 [0045-0049, 0061]).  This arrangement of parts disposes the intermediate transfer unit, photosensitive member, light scanning portion, and toner supply container in the horizontal direction.  
Additionally, Suenaga teaches a transfer roller 7Y configured to transfer a toner image formed on a rotating photosensitive member (although not explicitly disclosed, the photosensitive member in apparatus 100 shown in Fig. 1 must rotate in order to function as intended) onto the intermediate transfer belt at a transfer position (Fig. 1 [0053]).
Suenaga further teaches a toner conveyance mechanism 50Y configured to convey the toner from the toner supply container 9Y to the developing container 4Y (Fig. 3 [0070]), the toner conveyance mechanism 50Y including a toner conveyance duct 51Y configured to guide the toner conveyed from the toner supply container to the developing container (Figs. 3-4 [0071-0076]), wherein the toner conveyance duct 51Y is disposed at outside of the light scanning portion (portion shown by two-dot chain line in Fig. 3) in a rotational axis direction (into/out of the page in Fig. 1, and up/down in Fig. 3) of the photosensitive member, and wherein the toner conveyance duct is disposed at outside of the light scanning portion (portion shown by two-dot chain line in annotated Fig. 3) in a rotational axis direction of the photosensitive member, and wherein a first range, in the rotational axis direction, of a region (1st region shown by dashed box in annotated Fig. 3) where the toner conveyance duct is disposed and a second range, in the rotational axis direction, of a region (2nd region shown by solid box in annotated Fig. 3) where the intermediate transfer unit is disposed at least partially overlap (see annotated Fig. 3 above).
Utilizing the teachings of Suenaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claim these limitations (including viewing in a direction perpendicular to both the rotational axis direction and the vertical direction, since the vertical direction is the direction in which the intermediate transfer unit, photosensitive member, light scanning portion, and toner supply container are disposed in this order).  One would have been motivated to make this modification in order to provide a structure which primarily transfers the toner image from the photosensitive member to the intermediate transfer belt (Suenaga [0053]) and a structure which allows toner to be replenished (Suenaga [0076]), while reducing the size of the apparatus by saving space in the vertical and horizontal directions (Suenaga [0061, 0065]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claim 10 and claim 20 recite “a photosensitive drum” in lines 2-3 of the claim.  It is not clear whether this element is the same as the “photosensitive member” previously set forth in each of independent claims 1 and 12, which renders claims 10 and 20 indefinite.
For examination purposes, “a photosensitive drum” in claims 10 and 20 will be interpreted as --the photosensitive member--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2010/0272476, hereinafter “Shima”) in view of Suenaga (JP 2013-020126).  (Note that paragraphs of Suenaga cited below correspond to those in the machine translation of Suenaga provided in the previous Office action.)
Regarding claim 1, Fig. 1 of Shima teaches an image forming apparatus comprising: 
a rotatable photosensitive member 2a (although not explicitly disclosed, the photosensitive member 2a in the apparatus shown in Fig. 1 must rotate in order to function as intended; [0028]); 
a light scanning portion 7 disposed below the photosensitive member in a vertical direction and configured to scan the photosensitive member with a beam corresponding to image information ([0036]); 
a developing portion 4a configured to develop an electrostatic latent image formed on the photosensitive member by using a toner ([0037]), the developing portion including a developing container 4e configured to store the toner (Fig. 3 [0048]); 
an intermediate transfer unit including an intermediate transfer belt 8 and a transfer roller 5a configured to transfer a toner image formed on the photosensitive member onto the intermediate transfer belt at a transfer position Ta ([0028, 0038]), wherein the intermediate transfer belt is disposed above the photosensitive member on a virtual line extending the vertical direction through the transfer position (see Fig. 1, the intermediate transfer belt is clearly disposed above the photosensitive member on a virtual line disposed vertically through Ta); and 
a sheet tray 17 disposed above the intermediate transfer belt in the vertical direction and configured to receive a sheet P output from inside of the image forming apparatus, the image forming apparatus transferring the toner image transferred on the intermediate transfer belt onto the sheet and then outputting the sheet onto the sheet tray ([0029]); 
a toner supply container 70a disposed above the light scanning portion in the vertical direction and configured to store a toner to be supplied to the developing portion (Fig. 1, [0045]); and 
a toner conveyance mechanism (200a and part of developing portion 4a that connects to 203a; Fig. 4) configured to convey the toner from the toner supply container 70a to the developing container 4e, the toner conveyance mechanism including a toner conveyance duct 203a configured to guide the toner conveyed from the toner supply container 70a to the developing container 4e (see Figs. 2-3, [0045, 0047]), 
wherein the toner conveyance duct 203a is disposed at outside of the light scanning portion in a rotational axis direction (into/out of the page of Fig. 1) of the photosensitive member (See Fig. 4, duct 203a adjoins inlet portion 214a of the developing portion 4a at a lateral end in the rotational axis direction of the developing portion 4a.  Developing portion 4a comprises a developing sleeve 4s which applies toner to and image forming area of photosensitive member 2a on which an electrostatic image is formed by light scanning portion 7; [0036, 0048].  As such, duct 203a is disposed at outside of at least a portion of the light scanning portion 7 which is the same size as the image forming area of the photosensitive member 2a.), and 
wherein a first range (width of 1st region shown by dashed box), in the rotational axis direction, of a region (1st region shown by the dashed box, which extends in the rotational axis direction from an outside wall of the apparatus closest to the duct 203a to the opposite developing portion 4a) where the toner conveyance duct is disposed and a second range (width of 2nd region shown by dotted box), in the rotational axis direction, of a region (2nd region shown by the dotted box, which extends in the rotational axis direction from the outside wall of the apparatus closest to the duct 203a to the opposite outside wall farthest from duct 203a) where the intermediate transfer unit is disposed at least partially overlap (see annotated Fig. 3 below, the ranges of the two regions in the rotational axis direction will at least partially overlap).
[AltContent: rect][AltContent: rect][AltContent: oval][AltContent: oval]












Shima fails to teach the toner supply container disposed below the light scanning portion in the vertical direction.
Suenaga teaches a similar image forming apparatus 100 comprising an intermediate transfer belt 6, photosensitive member 1Y, light scanning portion 3Y, and toner supply container 9Y configured in this order (see Fig. 1 and Abstract).  
Utilizing the teachings of Suenaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shima so that the intermediate transfer belt, photosensitive member, light scanning portion, and toner supply containers were configured in this order.  As such, the toner supply container would be below the light scanning portion in the vertical direction.  One would have been motivated to make this modification in order to reduce the size of the apparatus by saving space in the vertical and horizontal directions (Suenaga [0061, 0065]).  
Regarding claim 2, modified Shima teaches the image forming apparatus according to claim 1, wherein the image forming apparatus further comprises a sheet storing portion 18 configured to store a sheet and a sheet feeding portion 19 configured to feed the sheet stored in the sheet storing portion, and the toner supply container 70a is disposed above the sheet storing portion in the vertical direction (in modified Shima, the locations of the toner supply containers 70 and light scanning portion 7 will be switched, and 70a will still be disposed above 18; Fig. 1 [0030]).
Regarding claim 3, modified Shima teaches the image forming apparatus according to claim 1, wherein the image forming apparatus further comprises a plurality of the photosensitive members 2a-2d, a plurality of the developing portions 4a-4d, and a plurality of the toner supply containers 70a-70d that correspond to the respective toners of different colors, and wherein the plurality of toner supply containers are arranged in a horizontal direction (see Shima Fig. 1 [0044-0045]).
Regarding claim 4, modified Shima teaches the image forming apparatus according to claim 1, wherein the image forming apparatus further comprises a double-sided conveyance path (see the curved path extending from roller pair 15 to the rightmost side of the apparatus and around to roller pair 14 in Fig. 1 of Shima) to be used when a toner image is formed on a second surface of the sheet (although Shima does not explicitly disclose the path as a double-sided conveyance path to be used when a toner image is formed on a second surface of the sheet, the conveyance path of Shima is capable of performing the intended use and does not result in a structural difference from the claimed invention), and -3-Amendment for Application No.: 17/224620Attorney Docket: 10173862US02wherein the toner supply container is disposed below a bottom part of the conveyance path in the vertical direction (in modified Shima, the locations of the toner supply containers 70 and light scanning portion 7 will be switched, and at least a part of toner supply container 70a will be disposed below some “bottom part,” not necessarily the absolute lowest point, of the path in the vertical direction).
Regarding claim 5, modified Shima teaches the image forming apparatus according to claim 1, wherein the image forming apparatus further comprises a fixing unit 16 configured to fix the toner image on the sheet, and wherein the toner supply container is disposed below the fixing unit in the vertical direction (Shima Fig. 1 [0029]).
Regarding claim 6, modified Shima teaches the image forming apparatus according to claim 1, wherein the toner supply container 70a is configured to be detachable from a main body of the image forming apparatus (Shima [0057]) without removal of the developing portion 4a from the main body (see Fig. 4 of Shima, which shows 70a attachable to 200 via 202a, and note that 70a and 4a are disclosed as separate elements with 70a being replaceable; as such, 70a is detachable without removal of 4a).
Regarding claim 7, modified Shima teaches the image forming apparatus according to claim 1, wherein the toner supply container is configured to be detachable from a main body of the image forming apparatus in a longitudinal direction of the toner supply container (see Fig. 4 of Shima; toner supply container 70a must be detachable from the main body in the longitudinal direction of 70a at least enough for toner outlet 70e of 70a to clear the wall of storage portion 202a; Figs. 3-4 [0054]).
Regarding claim 8, modified Shima teaches the image forming apparatus according to claim 1, wherein the toner conveyance mechanism is configured to convey the toner from the toner supply container 70a in a first direction parallel to a longitudinal (i.e., lengthwise) direction of the toner supply container (Shima [0063-0064]), then convey the toner upwards in the vertical direction (through 203a; Figs. 3-4 [0067]), and then convey the toner to the developing container (via outlet 214a and part of developing portion 4a that connects to 203a) in a second direction opposite to the first direction (see Fig. 4).
Regarding claim 9, modified Shima teaches the image forming apparatus according to claim 1, wherein a length of the light scanning portion is shorter than a length of the intermediate transfer belt in the rotational axis direction (Shima meets this limitation, since any arbitrary length of the light scanning portion, in any direction, can be chosen that is shorter than a length of the intermediate transfer belt in the rotational axis direction, especially if the entire length of the transfer belt in the rotational axis direction is considered).
Regarding claim 10 as best understood, modified Shima teaches the image forming apparatus according to claim 1, wherein a length of the light scanning portion is shorter than a length of a photosensitive drum (i.e., the photosensitive member) and a length of the developing portion in the rotational axis direction (Shima meets this limitation, since any arbitrary length of the light scanning portion, in any direction, can be chosen that is shorter than a length of the photosensitive member, in any direction, and a length of the developing portion in the rotational axis direction).
Regarding claim 12, Fig. 1 of Shima teaches an image forming apparatus comprising: 
a rotatable photosensitive member 2a (although not explicitly disclosed, the photosensitive member 2a in the apparatus shown in Fig. 1 must rotate in order to function as intended; [0028]); 
a light scanning portion 7 disposed below the photosensitive member in a vertical direction and configured to scan the photosensitive member with a beam corresponding to image information ([0036]); 
a developing portion 4a configured to develop an electrostatic latent image formed on the photosensitive member by using a toner ([0037]), the developing portion including a developing container 4e configured to store the toner (Fig. 3 [0048]); 
an intermediate transfer unit including an intermediate transfer belt 8 and a transfer roller 5a configured to transfer a toner image formed on the photosensitive member onto the intermediate transfer belt at a transfer position Ta ([0028, 0038]), wherein the intermediate transfer belt is disposed above the photosensitive member on a virtual line extending the vertical direction through the transfer position (see Fig. 1, the intermediate transfer belt is clearly disposed above the photosensitive member on a virtual line disposed vertically through Ta); and 
a sheet tray 17 disposed above the intermediate transfer belt in the vertical direction and configured to receive a sheet P output from inside of the image forming apparatus, the image forming apparatus transferring the toner image transferred on the intermediate transfer belt onto the sheet and then outputting the sheet onto the sheet tray ([0029]); 
wherein the image forming apparatus is capable of being attached with a toner supply container 70a, the toner supply container being configured to store a toner to be supplied to the developing portion (Fig. 1, [0045]); and 
wherein an attachment location of the toner supply container is disposed above the light scanning portion in the vertical direction, and 
a toner conveyance mechanism (200a and part of developing portion 4a that connects to 203a; Fig. 4) configured to convey the toner from the toner supply container 70a to the developing container 4e, the toner conveyance mechanism including a toner conveyance duct 203a configured to guide the toner conveyed from the toner supply container 70a to the developing container 4e (see Figs. 2-3, [0045, 0047]), 
wherein the toner conveyance duct 203a is disposed at outside of the light scanning portion in a rotational axis direction (into/out of the page of Fig. 1) of the photosensitive member (See Fig. 4, duct 203a adjoins inlet portion 214a of the developing portion 4a at a lateral end of the developing portion 4a.  Developing portion 4a comprises a developing sleeve 4s which applies toner to and image forming area of photosensitive member 2a on which an electrostatic image is formed by light scanning portion 7; [0036, 0048].  As such, duct 203a is disposed at outside of at least a portion of the light scanning portion 7 which is the same size as the image forming area of the photosensitive member 2a.), and 
wherein a first range (width of 1st region shown by dashed box), in the rotational axis direction, of a region (1st region shown by the dashed box, which extends in the rotational axis direction from an outside wall of the apparatus closest to the duct 203a to the developing portion 4a) where the toner conveyance duct is disposed and a second range (width of 2nd region shown by dotted box), in the rotational axis direction, of a region (2nd region shown by the dotted box, which extends in the rotational axis direction from the outside wall of the apparatus closest to the duct 203a to the opposite outside wall farthest from duct 203a) where the intermediate transfer unit is disposed partially overlap (see annotated Fig. 3 below, the ranges of the two regions extending wall-to-wall in the rotational axis direction will partially overlap).
Shima fails to teach wherein an attachment location of the toner supply container is disposed below the light scanning portion in the vertical direction.
Suenaga teaches a similar image forming apparatus 100 comprising an intermediate transfer belt 6, photosensitive member 1Y, light scanning portion 3Y, and toner supply container 9Y configured in this order (see Fig. 1 and Abstract).  
Utilizing the teachings of Suenaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shima so that the intermediate transfer belt, photosensitive member, light scanning portion, and toner supply containers were configured in this order.  As such, the attachment location of the toner supply container would be below the light scanning portion in the vertical direction.  One would have been motivated to make this modification in order to reduce the size of the apparatus by saving space in the vertical and horizontal directions (Suenaga [0061, 0065]).
Regarding claim 13, modified Shima teaches the image forming apparatus according to claim 12, wherein the image forming apparatus further comprises a sheet storing portion 18 configured to store a sheet and a sheet feeding portion 19 configured to feed the sheet stored in the sheet storing portion, and the attachment location of the toner supply container 70a is disposed above the sheet storing portion in the vertical direction (in modified Shima, the locations of the toner supply containers 70 and light scanning portion 7 will be switched, and 70a will still be disposed above 18; Fig. 1 [0030]).
Regarding claim 14, modified Shima teaches the image forming apparatus according to claim 12, wherein the image forming apparatus further comprises a plurality of the photosensitive members 2a-2d, a plurality of the developing portions 4a-4d that correspond to respective toners of the different colors, wherein the image forming apparatus is capable of being attached with a plurality of the toner supply containers 70a-70d that correspond to the respective toners of the different colors, and wherein attachment locations of the plurality of toner supply containers are arranged in a horizontal direction (see Shima Fig. 1 [0044-0045]).
Regarding claim 15, modified Shima teaches the image forming apparatus according to claim 12, wherein the image forming apparatus further comprises a double-sided conveyance path (see the curved path extending from roller pair 15 to the rightmost side of the apparatus and around to roller pair 14 in Fig. 1 of Shima) to be used when a toner image is formed on a second surface of the sheet (although Shima does not explicitly disclose the path as a double-sided conveyance path to be used when a toner image is formed on a second surface of the sheet, the conveyance path of Shima is capable of performing the intended use and does not result in a structural difference from the claimed invention), and -3-Amendment for Application No.: 17/224620Attorney Docket: 10173862US02wherein the attachment location of the toner supply container is disposed below a bottom part of the conveyance path in the vertical direction (in modified Shima, the locations of the toner supply containers 70 and light scanning portion 7 will be switched, and at least a part of the attachment location of the toner supply container 70a will be disposed below some “bottom part,” not necessarily the absolute lowest point, of the path in the vertical direction).
Regarding claim 16, modified Shima teaches the image forming apparatus according to claim 12, wherein the image forming apparatus further comprises a fixing unit 16 configured to fix the toner image on the sheet, and wherein the attachment location of the toner supply container is disposed below the fixing unit in the vertical direction (Shima Fig. 1 [0029]).
Regarding claim 17, modified Shima teaches the image forming apparatus according to claim 12, wherein the toner supply container is configured to be attachable to a main body of the image forming apparatus in a longitudinal direction of the toner supply container (see Fig. 4 of Shima; toner supply container 70a must be attachable to the main body in the longitudinal direction of 70a at least enough for toner outlet 70e of 70a to clear the wall of storage portion 202a; Figs. 3-4 [0054]).
Regarding claim 18, modified Shima teaches the image forming apparatus according to claim 12, wherein, in a state where the toner supply container is attached in the image forming apparatus, the toner conveyance mechanism is configured to convey the toner from the toner supply container 70a in a first direction parallel to a longitudinal (i.e., lengthwise) direction of the toner supply container (Shima [0063-0064]), then convey the toner upwards in the vertical direction (through 203a; Figs. 3-4 [0067]), and then convey the toner to the developing container (via outlet 214a and part of developing portion 4a that connects to 203a) in a second direction opposite to the first direction (see Fig. 4).
Regarding claim 19, modified Shima teaches the image forming apparatus according to claim 12, wherein a length of the light scanning portion is shorter than a length of the intermediate transfer belt in the rotational axis direction (Shima meets this limitation, since any arbitrary length of the light scanning portion, in any direction, can be chosen that is shorter than a length of the intermediate transfer belt in the rotational axis direction, especially if the entire length of the transfer belt in the rotational axis direction is considered).
Regarding claim 20 as best understood, modified Shima teaches the image forming apparatus according to claim 12, wherein a length of the light scanning portion is shorter than a length of a photosensitive-4-Amendment for Application No.: 17/224620 Attorney Docket: 10173862US02drum (i.e., the photosensitive member) and a length of the developing portion in the rotational axis direction (Shima meets this limitation, since any arbitrary length of the light scanning portion, in any direction, can be chosen that is shorter than a length of the photosensitive member, in any direction, and a length of the developing portion in the rotational axis direction).
Regarding claim 22, modified Shima teaches the image forming apparatus according to claim 1, wherein the toner conveyance duct 203a extends in the vertical direction (Shima Fig. 3).
Regarding claim 23, modified Shima teaches the image forming apparatus according to claim 12, wherein the toner conveyance duct 203a extends in the vertical direction (Shima Fig. 3).

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 2010/0272476) in view of Suenaga (JP 2013-020126), as applied to claims 1 and 12, and further in view of Shirai (US 2010/0329738).
Regarding claims 11 and 21, modified Shima teaches the image forming apparatus according to claims 1 and 12, respectively, but fails to teach wherein the intermediate transfer unit is configured to be detachable from a main body of the image forming apparatus. 
Shirai teaches a similar image forming apparatus 1, wherein an intermediate transfer unit 30 is configured to be detachable from a main body of the image forming apparatus (Figs. 1 and 5 [0037, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus such that the intermediate transfer unit is configured to be detachable from a main body of the image forming apparatus, as taught by Shirai.  One would have been motivated to make this modification in order to allow one to replace the intermediate transfer unit when it has deteriorated, thus saving on cost and materials as opposed to having to replace the entire apparatus.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  
Regarding the nonstatutory double patenting rejection (see pages 9-12 of the Remarks), Applicant argues that the amendments to claim 1 include features not rendered obvious by Suenaga.  Specifically, the features “wherein a first range, in the rotational axis direction, of a region where the toner conveyance duct is disposed and a second range, in the rotational axis direction, of a region where the intermediate transfer unit is disposed partially overlap.”
The Office respectfully disagrees, as outlined in the double patenting rejections of claims 1 and 12 above.  The amended features of claims 1 and 12 include the partial overlap of first and second ranges of regions where the toner conveyance duct and intermediate transfer unit are disposed.  The ranges and regions claimed are merely areas within the image forming apparatus and do not impart much structure into the claims, as the regions may be selected relatively arbitrarily (provided that they are regions in which the toner conveyance duct and intermediate transfer unit are disposed).
 Further, claims 2-23 also claim limitations that are taught by the prior art (as illustrated by the prior art rejections above).  As such, it would have been obvious to claim these limitations.
Regarding Applicant’s arguments with respect to rejections under 35 U.S.C. § 103 (see pages 13-14 of the Remarks), Applicant make arguments similar to those presented regarding the nonstatutory double patenting rejections.  
The Office respectfully disagrees, as outlined in the 35 U.S.C. § 103 rejections of claims 1 and 12 above.  The amended features of claims 1 and 12 include the partial overlap of first and second ranges of regions where the toner conveyance duct and intermediate transfer unit are disposed.  The ranges and regions claimed are merely areas within the image forming apparatus, and do not impart much structure into the claims as the regions may be selected relatively arbitrarily (provided that they are regions in which the toner conveyance duct and intermediate transfer unit are disposed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852